DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2011/0037380) in view of Ohno et al. (2013/0193837).
With respect to claim 16, Li teaches a wavelength conversion element (paragraphs 47-50) comprising: a first phosphor region including first phosphor particles (Group B); and a second phosphor region including second phosphor particles (Group A), wherein the first phosphor region is on the second phosphor region, the first phosphor particles have a peak emission of fluorescent light, the second phosphor particles have a peak emission of fluorescent light, the peak emission of the first phosphor particles is same in color as the peak emission of the second phosphor particles (paragraph 50).
Li does not explicitly teach an average particle size of the first phosphor particles is larger than an average particle size of the second phosphor particles (claim 16). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the particle sizes of Ohno in the wavelength conversion element of Li, in order to produce a desired light emission (paragraph 10 of Ohno).

As for claim 17, Li further teaches wherein the first and the second phosphor particles are excited by blue excitation light (paragraph 49).  
As for claims 18 and 19, although Li and Ohno do not explicitly teach wherein the average particle size of the second phosphor particles is larger than one micron (claim 18) and wherein the average particle size of the second phosphor particles is larger than one-tenth of the average particles size of the first phosphor particles and less than one-fifth of the average particle size of the first phosphor particles (claim 19), but one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to experiment and optimize the particle size, since Ohno teaches optimizing the particle size in order to produce a desired light emission (paragraph 10 of Ohno). 

Claims 22-24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Ohno as applied to claim 16 above, and further in view of Nojima et al. (2016/0147136).
 With respect to claims 22-24 and 27-29, Li and Ohno teach all of the claimed elements, as is discussed above, except for explicitly teaching a base plate on which the wavelength conversion element is provided; and a motor that rotationally drives the base plate (claim 22); wherein the second phosphor region is between the first phosphor region and the base plate (claim 23); wherein the wavelength conversion element has a ring shape (claim 24); wherein the wavelength conversion element has a ring shape, and a reflection layer is provided on a surface of a portion of the wavelength conversion element (claim 27); a light source device comprising the phosphor wheel (claim 28); and a projection display apparatus comprising the light source device (claim 29).   

As for claim 23, Nojima teaches wherein the second phosphor region (A2) is between the first phosphor region (A1) and the base plate (40).
As for claim 24, Nojima teaches wherein the wavelength conversion element has a ring shape (Fig. 2A).  
As for claim 27, Nojima teaches wherein the wavelength conversion element has a ring shape (Fig. 2A), and a reflection layer (32) is provided on a surface of a portion of the wavelength conversion element (Fig. 2A).
As for claim 28, Nojima teaches a light source device (paragraph 2) comprising the phosphor wheel (Fig. 2A).  
As for claim 29, Nojima teaches a projection display apparatus comprising the light source device (paragraph 2).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the elements of Nojima with the wavelength conversion element of Li, in order to provide applicability as a projector (paragraph 2 of Nojima).  
	

Claims 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Ohno as applied to claim 16 above, and further in view of Zheng et al. (2018/0108814).
With respect to claims 22, 25, and 26, Li and Ohno teach all of the claimed elements, as is discussed above, except for explicitly teaching a base plate on which the wavelength conversion element is provided; and a motor that rotationally drives the base plate (claim 22); wherein the wavelength conversion element has a segment shape with a cutout portion in which a ring shape is partially cut (claim 25); wherein the base plate has an opening corresponding to the cutout portion, and the wavelength conversion element and the opening are disposed at substantially a same distance from a rotation center of the phosphor wheel (claim 26).
As for claim 22, Zheng also drawn to wavelength conversion elements, teaches a base plate (11) on which the wavelength conversion element is provided; and a motor (116 and paragraph 69) that rotationally drives the base plate (Fig. 2).  
As for claim 25, Zheng teaches wherein the wavelength conversion element has a segment shape with a cutout portion (11a) in which a ring shape is partially cut (Fig. 1).  
As for claim 26, Zheng wherein the base plate (11) has an opening corresponding to the cutout portion, and the wavelength conversion element and the opening are disposed at substantially a same distance from a rotation center of the phosphor wheel (Fig. 1).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the elements of Zheng with the wavelength . 

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 20 and 21, the prior art does not teach or suggest further comprising a third phosphor region including third phosphor particles, wherein the second phosphor region is between the first and the third phosphor regions, the third phosphor particles have a peak emission of fluorescent light, the peak emission of the third phosphor particles is same in color as the peak emissions of the first and the second phosphor particles, and an average particle size of the third phosphor particles is larger than the average particle size of the second phosphor particles; along with the other limiting elements of claims 16 and 20. 

Conclusion
This is a Continuation of applicant's earlier Application No. 16/386,883.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        3/12/2022